Citation Nr: 0929100	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-35 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a foot disorder, 
and if so may such claim be granted.

3.  Entitlement to service connection for bilateral ankle 
arthritis.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for a rash disorder, 
claimed as secondary to herbicide exposure.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as stress.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
January 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).


FINDINGS OF FACT

1.  An August 2001 rating action denied service connection 
for a back disorder, finding no evidence of a nexus between 
the Veteran's back disorder and military service.

2.  Evidence added to the record since the August 2001 rating 
action denying the Veteran's back disorder does not relate to 
an unestablished fact necessary to substantiate the Veteran's 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

3.  An August 2001 rating decision denied service connection 
for a foot disorder because there was no evidence of a 
current disability.

4.  Evidence added to the record since the August 2001 rating 
decision denying service connection for a foot disorder 
relates to an unestablished fact necessary to substantiate 
the Veteran's claims for service connection, and raises a 
reasonable possibility of substantiating the claims.

5.  Pes planus was not noted at the Veteran's entry into the 
military and was diagnosed in service.  

6.  The Veteran has a current diagnosis of pes planus.  

8.  A foot disorder (other than pes planus) was not present 
during, or within a year after service, and foot arthritis 
did not develop as a result of any incident during service.

9.  Bilateral ankle arthritis was not present during, or 
within a year after service, and the currently claimed 
bilateral ankle arthritis did not develop as a result of any 
incident during service.

10.  A bilateral hip disorder was not present during, or 
within a year after service, and the currently claimed 
bilateral hip disorder did not develop as a result of any 
incident during service.

11.  A rash disorder, claimed secondary to herbicide 
exposure, has was not been diagnosed at any time.  

12.  An acquired psychiatric disorder, claimed as stress, was 
not present during, or within a year after service, and the 
currently claimed psychiatric disorder did not develop as a 
result of any incident during service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 2001 rating 
action denying the Veteran's claims for service connection a 
back disorder is not new and material and his claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Evidence added to the record since the August 2001 rating 
decision denying the Veteran's application for service 
connection for a foot disorder is new and material and his 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.  Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

4.  A foot disorder (other than pes planus) was not incurred 
in or aggravated by service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Bilateral ankle arthritis was not incurred in or 
aggravated by service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  A rash disorder, claimed secondary to herbicide exposure, 
was not incurred in or aggravated by service and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  An acquired psychiatric disorder, claimed as stress, was 
not incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in June 2003 and October 2003 
correspondences to the Veteran, with respect to the claims 
for service connection.  

As it relates to the Veteran's claim to reopen service 
connection for a back disorder, the RO correspondence sent in 
June 2003 discussed the particular legal requirements 
applicable to the claims to reopen, the evidence considered, 
and the division in responsibilities in obtaining evidence, 
as required by Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Though this correspondence did not inform the 
Veteran specifically why his claim was previously denied, the 
letter did inform the Veteran of what was necessary to 
establish service connection generally and the Veteran 
submitted various pieces of evidence throughout the pendency 
of his claim that demonstrate his knowledge of the type of 
evidence necessary to support his claim.  As such, the notice 
error is essentially harmless.  

Regarding the feet, VA did not fulfill its notification 
obligations with respect to reopening that claim.  However, 
reopening of this claim renders harmless any prejudice that 
may have resulted from this notice deficiency.  Consequently, 
the Board finds that any deficiency in notice to the Veteran 
is harmless error, and does not warrant a remand on this 
basis.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service treatment, VA treatment, 
and private treatment records have been obtained.  Though the 
Veteran maintains that his current bilateral ankle arthritis, 
bilateral hip, rash, and acquired psychiatric disorders are 
related to his military service, there is no need for a VA 
exam, as there is no credible evidence of any of these 
disorders in service, or within one year of his separation 
from service.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See 38 C.F.R. 
§ 3.159(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Veteran's request for a hearing related to 
his present claim has been honored and the Board does not 
have notice of any additional relevant evidence, which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Claims to Reopen

An August 2001rating decision denied the Veteran's service 
connection claims for a back and foot disorder.  This 
original denial considered the Veteran's service treatment 
record, and October 2000 VA treatment records.  After 
considering the evidence of record, the RO denied both of the 
Veteran's claims.  As it related to the Veteran's back 
disorder, the RO concluded that the evidence of record failed 
to provide the necessary nexus between the Veterans's claimed 
back disorder and his military service.  The RO also denied 
the Veteran's foot disorder claim, finding there was no 
evidence of a chronic condition.  The Veteran failed to 
appeal this claim within the statutory time, and it became 
final.

The August 2001 RO rating action is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  
In order to reopen any of these respective claims, the 
appellant must present or secure new and material evidence 
with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  For evidence to be new and material, it must be: 

existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Back Disorder 

As it relates the Veteran's application to reopen his service 
connection claim for a back disorder, the Veteran has 
submitted a December 2005 private back examination.  Though 
this examination diagnosed the Veteran with back related 
disorders, this record does not indicate the diagnosed 
disorders are related to military service or any incident 
therein.  Consequently, this is not new within the meaning of 
38 C.F.R. § 3.156(a).

Private back treatment records dated in January 2006 and May 
2008, have also been added to the record.  This documents the 
Veteran's treatment for a back disorder; however, at no time 
is there any indication that the Veteran's current back 
disorder is related to his military service or incident 
therein.  Consequently, these pieces of evidence are not new 
within the meaning of 38 C.F.R. § 3.156(a).

The Veteran was also provided a January 2008 VA examination 
related to his back disorder claim.  At this time, the 
examiner recorded the Veteran's account of his disorder, 
reviewed the medical evidence of record, performed an 
appropriate examination of the Veteran's back and opined that 
the Veteran's "current age acquired degenerative disk 
disease is not due to military service."  This opinion is 
new; however, it does not support the position that the 
Veteran's military service or any incident in service caused 
his current back disorder.  Therefore, this opinion is not 
material within the meaning of 38 C.F.R. § 3.156(a).

The evidence added to the record since the final August 2001 
rating action, does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for a back disorder, and does not raise a 
reasonable possibility of substantiating that claim.  What 
was lacking in August 2001, and is still lacking, is evidence 
of a nexus between any currently diagnosed back disorder and 
the Veteran's military service; therefore, the evidence added 
to the record since the August 2001 rating action is not new 
and material, the claim is not reopened.

Foot Disorder

As it relates to the Veteran's foot disorder claim, an August 
2008 VA examination has been added to the record.  At this 
time, the examiner reviewed the Veteran's service treatment 
record, the medical evidence of record, and performed an 
appropriate examination of the Veteran.  Based on these 
findings, the examiner indicated the Veteran has a current 
diagnosis of a foot disorder.  

At the time of the August 2001 rating decision, the RO 
concluded in part that a chronic disability had not been 
shown.  The Veteran has now presented evidence related to 
this previously unestablished necessary element of his claim.  
Specifically, he has presented evidence which provides 
support for his contention that he has a current foot 
disorder.  The Board finds the newly submitted documents to 
be new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.  

Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an arthritis or psychosis, is manifest to a compensable 
degree within one year after separation from service the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Veteran's January 1975 enlistment examination notes the 
Veteran's (i) feet, (ii) lower extremities, (iii) spine, 
other musculoskeletal system, and (iv) skin were normal on 
clinical evaluation.  Likewise, no psychiatric abnormalities 
were noted.  At this time the Veteran denied any history of 
(i) skin diseases, (ii) cramps in his legs, (iv) broken 
bones, (v) arthritis, rheumatism or bursitis, (vi) foot 
trouble, (vii) depression or excessive worry.  August 15, 
1975 service treatment records documents the Veteran's 
complaints of calluses on his feet and athlete's foot; 
however, the doctor noted no calluses, only dry skin, and 
prescribed medication for athlete's foot.  An August 19, 1975 
service treatment documented the Veteran's complaints of left 
foot pain and at this time, the Veteran was diagnosed with 
pes planus.  In December 1975, a Physical Evaluation Board 
found the Veteran unfit for duty based on a mid and low back 
pain without objective findings.  Though no separation 
examination is of record, aside from his noted back 
complaints a December 22 1975 examination found the Veteran 
fit for transfer in accordance with "ART. 15-50 MMD."

Foot Disorder

In an effort to assist the Veteran substantiate his claim, he 
was provided an August 2008 VA examination.  At this time, 
the examiner reviewed the Veteran's service treatment and 
post service treatment records, recorded the Veteran's 
account of his disorder, and performed an appropriate 
examination of the Veteran's feet.  Based on these findings, 
the examiner diagnosed the Veteran with degenerative joint 
disease of the foot and pes planus.  The examiner further 
opined that the Veteran's degenerative joint disease of the 
foot was not related to the Veteran's military service, and 
that the Veteran's pes planus was not symptomatic.

The Veteran's testimony at his hearing, and multiple 
statements, convey his belief that current foot disorder is 
related to his military service.  See Hearing Transcript, p. 
13.  However, lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, his opinion alone is insufficient 
to provide the necessary nexus between his current disorder 
and his military service, or any incident therein.

This August 2008 VA examination is the first notation of any 
arthritic condition related to the Veteran's foot, meaning 
there is a thirty-two year gap between this diagnosis and the 
Veteran's separation from service (1976-2008).  This factor 
tends to weigh against any of the Veteran's claims that he 
had continuous symptoms since his separation from service.  
See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000).

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, no medical opinion of record 
provides the necessary nexus between the Veterans' current 
degenerative joint disease of the foot and his military 
service.  This combined with the thirty-two year gap of any 
diagnosis of degenerative joint disease of the foot tends to 
weigh against the Veteran's service connection claim for a 
foot disorder based on degenerative joint disease of the 
foot.  Therefore, service connection for this disability is 
denied.   

However, there is a sufficient basis to grant the Veteran 
service connection for pes planus.  The Board notes that at 
the time of entry the Veteran had no abnormalities associated 
with his foot, but was diagnosed with pes planus in service.  
Though the August 2008 VA examiner found the disorder not to 
be symptomatic, the evidence of record provides a basis upon 
which to establish service connection for pes planus.  

Bilateral Ankle Arthritis

The Veteran contends that his current bilateral ankle 
arthritis is related to military service.  Specifically, he 
contends that the back disorder that resulted in his medical 
separation from the military lead to the development of his 
current ankle arthritis disorder.   

There is no notation of any ankle disorder while the Veteran 
was in service, though his service treatment record documents 
treatments associated with his foot and back.  The first 
notation of any ankle disorder is found in a May 2001 VA 
triage note.  At this time, the Veteran indicated that his 
ankle was swelling and this condition is noted as having its 
onset one year prior.  The Veteran's ankle is noted as being 
aggravated by degenerative factors, but no definitive 
diagnosis is provided in this triage note.  Further, there is 
no notation that this disorder is related to any incident 
that occurred while the Veteran was in the military or his 
military service generally.

A July 2001 private x-ray impression also documents the 
treatment of the Veteran's ankles.  These x-ray reports show 
the Veteran's right ankle to be osteoporotic without fracture 
or dislocation seen and his left ankle to be osteoporotic 
with diffuse soft tissue swelling.  However, this treatment 
record does not indicate the Veteran's ankle disorder is 
related to service or any incident therein.  

In September 2001, a private x-ray was taken of only the 
Veteran left ankle.  This x-ray revealed generalized 
osteoporosis, with an old healed fracture of the lateral 
malleolus, and an intact ankle mortise.  No indication is 
given whether any of these conditions is related to the 
Veteran's military service or any incident that occurred 
while he was in service.  

The Veteran's testimony at his hearing, and multiple 
statements, convey his belief that current ankle arthritis is 
related a back disorder documented in service.  However, lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion alone is insufficient to provide the necessary nexus 
between his current disorder and his military service, or any 
incident therein.

The first post service diagnosis and treatment for arthritis 
is documented in a May 2001 VA triage note, and an ankle 
disorder was not diagnosed until July 2001.  This places the 
onset of any complaint or treatment, related to the Veteran's 
ankle, some twenty-five years (1976-2001) after service.  The 
significant gap between the Veteran's separation from service 
and his first post-service treatment tends to weigh against 
his claims of continuity of symptomatology (1972-2000).  See 
Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, no medical opinion of record 
provides the necessary nexus between the Veterans' current 
ankle arthritis disorder and his military service or any 
incident in service.  As there is no competent evidence of 
record linking the Veteran's current bilateral ankle 
arthritis disorder to his military service or any incident in 
service, there is an insufficient basis upon which to grant 
the Veteran's claim, and it is denied.  

Bilateral Hip Disorder

The first notation of any hip disorder is found in a December 
2006 Texas Corrections treatment record.  At this time, the 
Veteran was noted as having degenerative arthritis in both 
hip joints and impaired mobility.  The Veteran continued to 
receive treatment for this disorder from this facility, but 
at no time was it noted that the Veteran's hip disorder was 
related to military service.  

An October 2007 private operation record continued to 
document the Veteran's treatment for a hip disorder.  At this 
time, the physician noted that the Veteran had a "prolonged 
history" of arthritic changes of the hip.  This report also 
indicates that the Veteran's left hip was replaced.  A 
February 2008 private operation report indicates that the 
Veteran's right hip was replaced.  Neither of these records, 
nor any other treatment document, indicates the Veteran's 
bilateral hip disorder was related to any incident that 
occurred in the military or was the result of the Veteran's 
military service.  

The Veteran's own opinion that his bilateral hip disorder is 
related to service is not enough to support his claim.  Lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion alone is insufficient to provide the necessary nexus 
between his military service and his current bilateral hip 
disorder.  Significantly, the first post service notation of 
any hip disorder is an December 2006 Texas Corrections 
treatment record, which is many years (30 years) after the 
Veteran separated from service and fails to indicate the 
condition is related to the Veteran's military service.  

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions, and the greater weight of the evidence of 
record is against the Veteran's service connection claim for 
a bilateral hip disorder.  There is no evidence of any hip 
disorder during the Veteran's military service, hip arthritis 
within a year of separation, and no competent medical opinion 
of record linking the Veteran's bilateral hip disorder to his 
military service.  Moreover, the first record of any 
bilateral hip disorder is some 30 years after the Veteran 
separated from service (1976-2006), which also weighs against 
the Veteran's service connection claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Essentially, the most probative pieces of evidence contradict 
any assertion that the Veteran's current bilateral hip 
disorder is related to his military service, that he was 
diagnosed with arthritis within one year of his separation 
from service, or that he has experienced continuous symptoms 
related to this disorder since his separation from service.  
The greater weight of the evidence being against the claim 
for service connection, a basis upon which to establish 
service connection has not been established and the appeal is 
denied.

A Rash Disorder, Claimed As Secondary to Herbicide Exposure

In the present case, there is no evidence of a current 
disability.  The Veteran's service treatment records are 
negative for any references to treatment for any rash 
disorder, aside from athlete's foot.  Additionally, no 
medical evidence of record documents any current diagnosis or 
treatment related to any rash disorder.  As such, there is no 
basis upon which to grant service connection, and this aspect 
of the appeal is denied.  

Acquired Psychiatric Disorder, Claimed As Stress

An October 2000 VA treatment note documents the Veteran's 
first treatment for psychiatric problems.  After examination, 
the Veteran was diagnosed with a drug dependence disorder.  
Numerous VA treatment records document the Veteran's 
treatment for this disorder and none indicate the disorder 
was caused by or related to the Veteran's military service.  

A January 2007 Texas Corrections treatment record shows a 
diagnosis of recurrent major depressive disorder, which was 
apparently based on the veteran's report of his complaints 
being related to his separation from service because of a 
back disorder. 

The Veteran's own opinion that his current acquired 
psychiatric disorder is related to his military service is 
not enough to support his claim.  Lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his opinion alone (albeit 
transcribed by a medical professional) is insufficient to 
provide the necessary nexus between his military service and 
his current psychiatric disorder.  

Extremely probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, service treatment records 
are silent for any psychiatric disorder.  There is likewise 
an absence of any record of medical treatment for any 
psychological disorder for a period of more than 24 years 
after active duty service (1976-2000), which also weighs 
against the Veteran's claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Though the January 2007 Texas 
Corrections treatment record transcribes the Veteran's views 
linking his psychiatric problem with service, since this 
represents the Veteran's opinion and not that of the medical 
provider, it does not provide a basis for the award of the 
benefits sought.  Accordingly, a basis upon which to 
establish service connection for an acquired psychological 
disorder, claimed as stress, has not been presented, and the 
appeal is denied.






ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a back disorder, the 
Veteran's appeal is denied.  

New and material evidence having been presented to reopen a 
claim for service connection for a foot disorder the claim is 
reopened.

Service connection for pes planus is granted.

Service connection for a foot disorder (other than pes 
planus) is denied.

Service connection for bilateral ankle arthritis is denied.  

Service connection for a bilateral hip disorder is denied.

Service connection for a rash disorder, claimed as secondary 
to herbicide exposure, is denied.

Service connection for an acquired psychiatric disorder, 
claimed as stress, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


